

Exhibit 10.2
Fiscal 2015 Annual Performance Bonus Program
for Tamara L. Lundgren


The Amended and Restated Employment Agreement between the Company and Tamara L.
Lundgren provides for an annual cash bonus under a bonus program to be developed
by the Compensation Committee (the “Committee”), with bonuses payable based on
Company financial performance and achievement of management objectives as
determined by the Committee at the beginning of each fiscal year. The annual
bonus program for Ms. Lundgren for fiscal 2015 has two components. The first
component consists of an award with a cash payout based on achievement of
Company financial performance targets. The second component is based on the
achievement of management objectives established by the Committee. The two
components of the annual performance bonus program shall operate independently,
and the Committee shall make determinations with respect to the second component
without regard to the outcomes under the first component.


Company Financial Performance Targets


Calculation of Cash Payout. For fiscal 2015, the Company financial performance
targets shall be the Company’s earnings per share (“EPS”) and return on capital
employed (“ROCE”), and each performance target shall be weighted equally. Cash
payouts to the participant under this component of the bonus program shall be
determined based on the level of achievement of each performance target. The
Committee has established performance targets for EPS and ROCE and corresponding
payouts as a percentage of a participant’s target amount. Payouts begin at
positive levels of EPS and ROCE.


Participant’s Target Amount. The total target amount for the Company financial
performance component shall be 75% of Ms. Lundgren’s annual base salary as in
effect on August 31, 2015, with one-half of this target amount subject to each
of the two financial performance targets and the maximum total bonus under these
two targets not to exceed three times her target amount under this component.


EPS. The EPS goal for fiscal 2015 shall be based on the Adjusted EPS for that
year. Adjusted EPS for fiscal 2015 shall mean the Company’s diluted earnings per
share for that fiscal year before extraordinary items and the cumulative effects
of changes in accounting principles, if any, as set forth in the audited
consolidated financial statements of the Company and its subsidiaries for that
fiscal year, adjusted to eliminate the impact of such other items as the
Committee shall have specified at the time of establishment of the performance
targets.


ROCE. The ROCE for fiscal 2014 shall be equal to the Company’s Adjusted
Operating Income for fiscal 2015 divided by the Company’s Average Capital
Employed for fiscal 2015. Adjusted Operating Income for fiscal 2015 shall mean
the Company’s operating income for fiscal 2015 as set forth in the audited
consolidated financial statements of the Company and its subsidiaries for fiscal
2015, adjusted to eliminate the impact of such items as the Committee shall have
specified at the time of establishment of the performance targets and then
reduced by the Company’s forecasted tax rate for fiscal 2015 as set forth in the
Company’s Fiscal 2015 Operating Targets document dated

1

--------------------------------------------------------------------------------



October 29, 2015. Average Capital Employed for fiscal 2015 shall mean the
average of five (5) numbers consisting of the Company’s Capital Employed as of
the last day of the fiscal year and as of the last day of the four preceding
fiscal quarters. Capital Employed as of any date shall mean (i) the Company’s
total assets (adjusted to eliminate the impact of such items as the Committee
shall have specified at the time of establishment of the performance targets),
minus (ii) the Company’s total liabilities other than debt for borrowed money
and capital lease obligations, in each case as set forth in the consolidated
financial statements of the Company and its subsidiaries as of the applicable
date or otherwise determined from the Company’s accounting records on a
consistent basis.


Change in Accounting Principle. If the Company implements a change in accounting
principle during fiscal 2015 either as a result of issuance of new accounting
standards or otherwise, and the effect of the accounting change was not
reflected in the Company’s business plan at the time of approval of this award,
then EPS and ROCE shall be adjusted to eliminate the impact of the change in
accounting principle.


Management Objectives


The second component of the annual bonus program is based on the achievement of
the management objectives determined by the Committee. The Committee shall
establish the management objectives and specify the weight to be assigned to
each objective. Following the end of the fiscal year, the Committee shall
evaluate Ms. Lundgren’s performance against the management objectives, determine
the extent to which each objective has been met and determine the amount of the
bonus to be paid. The target bonus amount for this component of the bonus
program shall be 75% of Ms. Lundgren’s annual base salary as in effect on August
31, 2015, and the maximum bonus under this component may not exceed three times
her target amount. The actual amount of the bonus under this component shall be
determined by the Committee.


General Provisions


Certification. Following the end of fiscal 2015 and prior to the payment of any
bonus, the Committee shall certify in writing the level of attainment of each
performance target for the year and the calculation of the bonus amount. The
bonus payout shall be made in cash as soon as practicable after October 31, 2015
following certification by the Committee.


Conditions to Payment. Subject to the terms of her employment agreement and
change in control agreement, Ms. Lundgren must be employed by the Company on
August 31, 2015 to receive the annual bonus.


IRS Section 162(m). The annual bonus program is implemented pursuant to the
Executive Annual Bonus Plan and is intended to qualify as performance-based
compensation under Section 162(m) of the Internal Revenue Code.

2